            Case 1:20-cv-00184-AWI-EPG Document 35 Filed 11/23/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9
10
     VINCENT TURNER,                              Case No. 1:20-cv-00184-AWI-EPG (PC)
11
                   Plaintiff,                     ORDER DIRECTING CLERK OF COURT
12                                                TO UPDATE THE DOCKET TO REFLECT
           v.                                     DEFENDANT KHALED A. TAWANSY’S
13                                                ADDRESS OF RECORD AND TO SERVE
     ANDREW ZEPP, et al.,                         DEFENDANT TAWANSY WITH A COPY
14                                                OF: (1) PLAINTIFF’S COMPLAINT (ECF
                 Defendants.                      NO. 1); (2) THE SCREENING ORDER (ECF
15                                                NO. 15); (3) THE ORDER REQUIRING
                                                  INITIAL DISCLOSURES AND SETTING
16                                                MANDATORY SCHEDULING
                                                  CONFERENCE (ECF NO. 26) AND (4)
17                                                THIS ORDER
18
            On September 17, 2020, the Court received a letter dated September 11, 2020 from
19
     Defendant Khaled A. Tawansy, M.D., proceeding pro se. (See ECF No. 29.) As the letter
20
     contained medical and other confidential regarding Plaintiff Vincent Turner (“Plaintiff”), the
21
     Court ordered the letter to be filed under seal. (Id.) Plaintiff and Defendant Andrew Zepp were
22
     served with a copy of the letter and instructed to maintain the confidentiality of the medical and
23
     other confidential information contained therein. (Id.)
24
            Defendant Tawansy’s letter dated September 11, 2020 contains information that
25
     constitutes a response to the complaint, as it purports to deny Plaintiff’s allegations. (See ECF
26
     No. 30.) The letter also sets forth Defendant Tawansy’s current address. (Id.) Accordingly, the
27
     Court will request that the Clerk of Court update the docket to reflect Defendant Tawansy’s
28

                                                     1
           Case 1:20-cv-00184-AWI-EPG Document 35 Filed 11/23/20 Page 2 of 2



 1   address of record and serve Defendant Tawansy with copies of Plaintiff’s complaint, the
 2   screening order, the order requiring initial disclosures and setting a mandatory scheduling
 3   conference, and this order.
 4          Based on the foregoing, IT IS ORDERED:
 5          1. The Clerk of Court is respectfully directed to update the docket in this case to reflect
 6               that Defendant Tawansy proceeds pro se in this action and his address of record is
 7               6000 Physicians Plaza, Bakersfield, CA 93301;
 8          2. The Clerk of Court is further respectfully directed to serve Defendant Tawansy with
 9               a copy of: (1) Plaintiff’s complaint (ECF No. 1); (2) the screening order (ECF No.
10               15); (3) the order requiring initial disclosures and setting a mandatory scheduling
11               conference (ECF No. 26); and (4) this order;
12          3. In light of the proximity of the Initial Scheduling Conference, currently set for
13               December 9, 2020 at 3:00 PM, the requirement of a scheduling conference
14               statement is waived as to Defendant Tawansy only (see ECF No. 26 at 3-4); and
15          4. The deadline for Defendant Tawansy to make initial disclosures (see ECF No. 26 at
16               2-3) is extended. Defendant Tawansy shall provide his initial disclosures within thirty
17               (30) days of this order.
18
     IT IS SO ORDERED.
19
20
        Dated:     November 20, 2020                            /s/
21                                                        UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28

                                                      2
